DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason A. Smith on December 15, 2021 and December 16, 2021.
The application has been amended as follows: 
In the Claims:
Cancel claims 21, 22, 26, 27, 28, 29, and 30.
 

Claim 31. (Currently Amended) A dry, flowable additive composition adapted for combination with a fertilizer and to impart to a fertilizer an increased longevity of plant available nitrogen in the soil from the fertilizer, the dry, flowable additive composition comprising:
a) powder or granular dicyandiamide that is the solid core of the dry, flowable additive composition that is coated with b) a liquid formulation comprising N-(n-butyl) thiophosphoric triamide solubilized within dimethyl sulfoxide (DMSO), 
wherein said dry, flowable additive composition weight percent comprises:
80-99% of said dicyandiamide,
wherein the liquid formulation is a fluid liquid solution at 60-70°C and comprises a compositional % weight of 80-90% of said N-(n-butyl) thiophosphoric triamide and wherein dimethyl sulfoxide i) delivers an even coating of N-(n-butyl) thiophosphoric triamide onto the surfaces of dicyandiamide while not causing clumping of granules or powder, and ii) assists said dicyandiamide to dissolve in water or aqueous fertilizers.

Rewrite Claim 37 as indicated below.
Claim 37. (Currently Amended) The composition of claim 36, wherein said liquid formulation further comprises a colorant to provide visual conformation that said N-(n-butyl) thiophosphoric triamide has been delivered to the surface of said dicyandiamide in a smooth, even coating.

Claim 38. (Currently Amended) The composition of claim 31, wherein the composition comprises 18-0.5% N-(n-butyl) thiophosphoric triamide and 10-0.2% DMSO, based on the total weight of the dry, flowable additive composition. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The secondary considerations provided in the Original Specification is convincing that a dry, flowable additive composition comprising a) powder or granular dicyandiamide coated with b) a liquid formulation, wherein the liquid formulation comprises N-(n-butyl) thiophosphoric triamide (NBPT) solubilized in dimethyl sulfoxide (DMSO), as currently claimed, demonstrates unexpected improved solubility over uncoated dicyandiamide and the commercial NBPT/DCD product, Agrotain Plus EZ Flow. The data provided in Table 3 on page 44 of the original specification demonstrates that dicyandiamide coated with a liquid formulation of NBPT solubilized in DMSO produced clear solutions, wherein the uncoated DCD and NBPT commercial product produced cloudy solutions with small particles. The commercial product is Agrotain Plus EZ Flow, which comprises NBPT/DCD with N-methylpyrollidone (NMP) as the solvent. One of ordinary skill in the art would expect the claimed invention to have the same solubility profile as the commercial product because as evidenced by the Replace NMP Publication, NMP and DMSO are nearly alike in terms of performance and physical properties; both are water miscible, highly polar solvents with high flashpoints, low vapor pressures, and comparable solvent parameters. See page 1, Paragraph 2 of the Publication. However, the data in the original specification demonstrates that the use of DMSO as the solvent .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant is advised that the allowed claims have been renumbered as set forth below:
New claim number at allowance
Original claim number
1
31
2
33
3
34
4
35
5
36
6
37
7
38


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616